Case 2:16-cv-13040-AC-APP ECF No. 324 filed 10/05/18                                                            PageID.13485           Page 1 of 2



                                                                                                                           525 W. Monroe Street
                                                                                                                           Chicago, IL 60661-3693
                                                                                                                           312.902.5200 tel
 October 5, 2018                                                                                                           www.kattenlaw.com..


 Hon. Anthony P. Patti, United States Magistrate Judge                                                                     KATHY P. JOSEPHSON
 Theodore Levin United States Courthouse                                                                                   kathy.josephson@kattenlaw.com
                                                                                                                           312.902.5293 direct
 231 West Lafayette Boulevard, Room 673                                                                                    312.902.1061 fax
 Detroit, Michigan 48226

 Re:         State Farm Mutual v. Elite Health Centers, et al., 16cv13040 – Request for Leave to
             File Motion for Order Permitting Disclosure of Statements Made By Mark Radom

 Dear Judge Patti:

 State Farm Mutual Automobile Insurance Company (“SFMAIC”) requests leave to file a Motion
 for Order Permitting Disclosure of Statements Made by Mark Radom to Amy Rosenberg.1 On
 October 3, 2018, SFMAIC received a signed affidavit from Amy Rosenberg – who was formerly
 married to Mark Radom, and was identified as a director of Elite Rehab and a 50% owner of HI
 Group, LLC (which indirectly owned on paper the 38% interest in Horizon Imaging, LLC). The
 affidavit contains information that is materially relevant to this case and pending discovery
 motions, including SFMAIC’s motion to compel Michael Morse to comply with the subpoena
 SFMAIC served on him.

 The affidavit describes several statements Radom made to Ms. Rosenberg while they were
 married. None of Radom’s statements to Ms. Rosenberg, which are described in the affidavit, are
 protected by Michigan’s marital communications privilege, set forth in MCL § 600.6162(4). In
 particular, the statements are not confidential because they (1) concern business or financial
 matters involving third-parties or which are inherently conveyable to third-parties; (2) relate to
 division of assets in divorce proceedings; (3) reflect an intent to secrete assets to defraud creditors
 or third-parties; or (4) pertain to conduct by one spouse which causes injury to the other. And,
 even if they were privileged, at least two statutory exceptions apply since (1) Radom deserted or
 abandoned the marriage; and (2) Ms. Rosenberg’s statements were not elicited through
 examination in a court proceeding. Nevertheless, Radom argues that all of his statements are
 privileged and cannot be disclosed.

 SFMAIC seeks permission to file a motion and 25-page brief, attaching the affidavit under seal, to
 allow the Court to consider whether the statements are privileged. SFMAIC requests up to 25
 pages to afford it sufficient space to address the applicable law – which SFMAIC has not
 previously briefed in this case or similar cases – and to apply the law to the 28 statements in the
 Ms. Rosenberg’s affidavit attributed to Radom, which are grouped into ten topics.

 Respectfully submitted,

 /s/ Kathy P. Josephson

 Kathy P. Josephson
 1
     SFMAIC conferred with Radom regarding but Radom did not consent to the requested relief.


                  AUSTIN   CENTURY CITY     CHARLOTTE           CHICAGO          DALLAS        HOUSTON          IRVING   LOS ANGELES
                      NEW YORK    ORANGE COUNTY            SAN FRANCISCO BAY AREA                SHANGHAI        WASHINGTON, DC
                                                LONDON: KATTEN MUCHIN ROSENMAN UK LLP
                                          A limited liability partnership including professional corporations
Case 2:16-cv-13040-AC-APP ECF No. 324 filed 10/05/18        PageID.13486   Page 2 of 2




 October 5, 2018
 Page 2


                           CERTIFICATE OF SERVICE

       I hereby certify that on October 5, 2018, I electronically filed the foregoing

 with the Clerk of Court using the CM/ECF system, which will send notices of

 electronic filing to all counsel of record.

                                   By:    /s/ Kathy P. Josephson
                                          Attorney for Plaintiff
